Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ Amendment to the Claims filed on 11/09/2020 is entered.
Claims 21-30, 32-33, 36-40 are presently cancelled.
Claims 41-46 are new.
Claims 31, 34, 35, and 41-46 are pending and under examination.
Priority
This US16/078,014 filed on 08/21/2018 which is a 371 of PCT/US2017/018679 filed on 02/21/2017 which claims priority benefit of US Provisional 62/344,876 filed on 06/02/2016 and 62/298,129 filed on 02/22/2016.
The disclosure of the prior-filed applications, Application No. 62/298,129 
fails to provide adequate support or enablement in the manner provided by
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Per claims 31, 34, 35, and 41-46, the ‘129 Provisional does not recite a method of engineering genomic DNA in a cell, the method comprising: selecting a target region in the DNA of the cell; and introducing into the cell a complex comprising a catalytically active CRISPR Class 2 Type II Cas9 protein and a guide polynucleotide complementary to a protospacer in the target region in the DNA, wherein the nucleotide at position 17 of the protospacer corresponds to an adenine (A); and selecting for cells comprising a single insertion of an adenine (A) nucleotide between position 17 and 18 of the protospacer.	The applicants’ response on page 3 of the Remarks filed on 11/09/2020 submits that support is found at least in the ‘876 Provisional in Example 2 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Barbara G. McClung on 09/02/2021.

The application has been amended as follows: 

Amend the specification in paragraph [0031] in line 3 as follows:  
…is [[120 KB]] 119,850 bytes in size… 

Amend claim 31 as follows:
A method of engineering genomic DNA in a cell, the method comprising: 
selecting a target region in the genomic DNA of the cell; and 
introducing into the cell a complex comprising a catalytically active CRISPR Class 2 Type II Cas9 protein and a guide polynucleotide complementary to a 20 nucleotide protospacer in the target region in the DNA, wherein the nucleotide at position 17 of the protospacer is an adenine (A); and 


Amend claim 41, as follows: 
The method of claim 31, wherein the Cas9 protein comprises a Streptococcus pyogenes Cas9 protein 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a method of engineering genomic DNA in a cell, the method comprising: selecting a target region in the genomic DNA of the cell; and introducing into the cell a complex comprising a catalytically active CRISPR Class 2 Type II Cas9 protein and a guide polynucleotide complementary to a 20 nucleotide protospacer in the target region in the DNA, wherein the nucleotide at position 17 of the protospacer is an adenine (A); and selecting for cells comprising a single insertion of an adenine (A) nucleotide between position 17 and 18 of the protospacer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 31, 34, 35, and 41-46 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636